     Case 6:20-cv-00111-JRH-BWC Document 15 Filed 05/19/21 Page 1 of 1




                      IN THE UNITED STATES DISTRICT COURT
                    FOR THE SOUTHERN DISTRICT OF GEORGIA
                                 STATESBORO DIVISION



 DANIEL ERIC COBBLE,

               Petitioner.                               CIVIL ACTION NO.: 6:20-cv-Il 1


        V.



 WARDEN BOBBITT,

               Respondent.


                                          ORDER


       After an independent and de novo review of the entire record, the undersigned concurs with

the Magistrate Judge's Report and Recommendation, doc. 13.            Petitioner Daniel Cobble

("Cobble") did not file Objections to the Report and Recommendation.

       Accordingly, the Court ADOPTS the Magistrate Judge's Report and Recommendation as

the opinion of the Court. The Court DISMISSES without prejudice Cobble's 28 U.S.C. § 2241

Petition for Writ of Habeas Corpus for failure to follow this Court's Order, DIRECTS the Clerk

of Court to CLOSE this case and enter the appropriate judgment of dismissal, and DENIES

Cobble informa paiiperis status on appeal.

       SO ORDERED,this. /^dav of May,2021.

                             ( J.RAND^HALL,-CHIEF JUDGE
                                l    UNITEl^TATES DISTRICT COURT
                                ^--SOLEFMERN DISTRICT OF GEORGIA
